Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noguchi (U.S. Patent Application Pub. 2015/0063819 A1) in view of Lee et al. (U.S. Patent Application Pub. 2015/0295650 A1) and Liu et al. (U.S. Patent Application Pub. 2020/0366374 A1).
Regarding claim 1, Noguchi teaches in FIG. 1 an optical transmitter 500, comprising: a plurality of drivers (DAC51 to DAC54) that generate a plurality of drive signals based on a plurality of digital signals (D[3:0]) corresponding to a symbol to which data signals are mapped and output the plurality of drive signals to a plurality of optical phase shifters (PM51_1 to PM51_4 and PM52_1 to PM52_4; see paragraph [0046]), respectively; an optical modulator (paragraph [0047] teaches that the modulator 51 forms a multilevel Mach-Zehnder optical modulator) coupled to outputs of the plurality of drivers and including a pair of waveguides (waveguide 511 and 512) of a Mach-Zehnder interferometer, the plurality of optical phase shifters that are provided in each of the pair of waveguides and that each modulate a phase of the signal light with the plurality of drive signals. The differences between Noguchi and the claimed invention are (a) Noguchi does not teach waveguides for coupling at the input and output of the modulator, and (b) Noguchi does not teach a processor coupled to the output waveguide and that receives the signal light modulated by the optical modulator and shapes a waveform of the signal light modulated by the optical modulator such that a bandwidth of a spectrum of the signal light modulated by the optical modulator is equal to or less than a bandwidth corresponding to a rate of the symbol. Lee et al. teaches in FIG. 1 a modulator similar to that of Noguchi. Lee et al. teaches in FIG. 1 input waveguide 122 for coupling into the modulator 120 and output waveguide for coupling the modulated signal to the output. One of ordinary skill in the art would have been motivated to combine the teaching of Lee et al. with the system of Noguchi because waveguide is flexible and can be sealed to block outside interference.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use waveguide for coupling for the input and output of the modulator, as taught by Lee et al., in the system of Noguchi.
The combination of Noguchi and Lee et al. still fails to teach a processor that shapes a waveform of the signal light modulated by the optical modulator such that a bandwidth of a spectrum of the signal light modulated by the optical modulator is equal to or less than a bandwidth corresponding to a rate of the symbol. Liu et al. teaches in FIG. 2 an optical transmitter comprising an optical bandpass filter (OBPF) 204 at the output of a modulator 202. Liu et al. teaches in paragraph [0057] that the OBPF has a bandwidth less than the modulation symbol rate. One of ordinary skill in the art would have been motivated to combine the teaching of Liu et al. with the modified system of Noguchi and Lee et al. because reducing the bandwidth increases the tolerance of dispersion.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a bandpass filter with bandwidth less than the modulation symbol rate, as taught by Liu et al., in the modified system of Noguchi and Lee et al.
Regarding claim 2, Noguchi teaches in FIG. 1 four driving signals D1 to D4 and in FIG. 3 that the number of bits is four.
Regarding claim 9, the combination of Noguchi, Lee et al. and Liu et al. teaches a transmission device, comprising: a signal processor that maps a data signal to a symbol (Noguchi teaches in FIG. 1 decoding unit 52); a light source of signal light (Noguchi teaches in FIG. 1 and paragraph input light IN which is inherently generated by a light source; Lee et al. teaches in FIG. 3 laser 302 for inputting into the modulator as CW signal 112); a plurality of drivers (DAC51 to DAC54 of FIG. 1 of Noguchi) that generate a plurality of drive signals based on a plurality of digital signals corresponding to a symbol to which data signals are mapped and output the plurality of drive signals to a plurality of optical phase shifters(PM51_1 to PM51_4 and PM52_1 to PM52_4 of FIG. 1 of Noguchi), respectively; an optical modulator (Noguchi teaches in FIG. 1 and paragraph [0047] Mach-Zehnder modulator formed by the waveguides 511 and 512) coupled to outputs of the plurality of drivers and including a pair of waveguides of a Mach-Zehnder interferometer, an input waveguide coupled to the pair of waveguides and to which the signal light is input (Lee et al. teaches in FIG. 1 waveguide 122 for coupling to the MZ interferometer), the plurality of optical phase shifters that are provided in each of the pair of waveguides and that each modulate a phase of the signal light with the plurality of drive signals, and an output waveguide coupled to the pair of waveguides and from which the signal light modulated by the optical modulator is output (Lee teaches in FIG. 1 output waveguide 128); and a processor (Liu et al. teaches in FIG. 2 OBPF 204) coupled to the output waveguide and that receives the signal light modulated by the optical modulator and shapes a waveform of the signal light modulated by the optical modulator such that a bandwidth of a spectrum of the signal light modulated by the optical modulator is equal to or less than a bandwidth corresponding to a rate of the symbol (Liu et al. teaches in paragraph [0057] that the OBPF has a bandwidth less than the modulation symbol rate).
Regarding claim 10, Noguchi teaches in FIG. 1 four driving signals D1 to D4 and in FIG. 3 that the number of bits is four.
Claim(s) 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noguchi, Lee et al. and Liu et al. as applied to claims 1-2 and 9-10 above, and further in view of Griffin (U.S. Patent Application Pub. 2004/0081470 A1).
Noguchi, Lee et al. and Liu et al. have been discussed above in regarding to claims 1-2 and 9-10. The difference between Noguchi, Lee et al. and Liu et al. and the claimed invention is that Noguchi, Lee et al. and Liu et al. do not teach that the processor performs Nyquist filtering on the signal light. Griffin teaches in paragraphs [0049]-[0050] to use Nyquist filtering to improving spectral efficiency when the system is used in WDM system. One of ordinary skill in the art would have been motivated to combine the teaching of Griffin with the modified system of Noguchi, Lee et al. and Liu et al. because Nyquist filtering minimizes inter-symbol interference.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Nyquist filtering, as taught by Griffin, in the modified system of Noguchi, Lee et al. and Liu et al.
Claim(s) 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noguchi, Lee et al. and Liu et al. as applied to claims 1-2 and 9-10 above, and further in view of Renaudier et al. (U.S. Patent Application Pub. 2015/0207570 A1).
Noguchi, Lee et al. and Liu et al. have been discussed above in regarding to claims 1-2 and 9-10. The difference between Noguchi, Lee et al. and Liu et al. and the claimed invention is that Noguchi, Lee et al. and Liu et al. do not teach a first equalizer that performs equalization processing on the signal light modulated by the optical modulator. Renaudier et al. teaches in FIG. 10 a transmitter with an optical equalization 30. One of ordinary skill in the art would have been motivated to combine the teaching of Renaudier et al. with the modified system of Noguchi, Lee et al. and Liu et al. because an equalizer can maximize the quality of the signal, e.g. based on eye opening.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an equalizer that performs equalization processing on the signal light modulated by the optical modulator, as taught by Renaudier et al., in the modified system of Noguchi, Lee et al. and Liu et al.
Claim(s) 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noguchi, Lee et al., Liu et al. and Renaudier et al. as applied to claims 4 and 12 above, and further in view of Tang et al. (U.S. Patent Application Pub. 2022/0021463 A1).
Noguchi, Lee et al., Liu et al. and Renaudier et al. have been discussed above in regarding to claims 4 and 12. The difference between Noguchi, Lee et al., Liu et al. and Renaudier et al. and the claimed invention is that Noguchi, Lee et al., Liu et al. and Renaudier et al. do not teach an equalizer that performs equalization processing on the plurality of drive signals output from the plurality of drivers to the optical modulator. Tang et al. teaches in FIG. 2 a transmitter comprising drivers 218 and equalizer 220 that performs equalization processing on the plurality of drive signals output from the plurality of drivers to the optical modulator. One of ordinary skill in the art would have been motivated to combine the teaching of Tang et al. with the modified system of Noguchi, Lee et al., Liu et al. and Renaudier et al. because the equalizer adjusts the ratio of the output amplitude of the drivers to obtain optimal performance (the equalizer of Tang et al. has similar effect as the control circuit of FIG. 6 of Tang et al.).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an equalizer that performs equalization processing on the plurality of drive signals output from the plurality of drivers to the optical modulator, as taught by Tang et al., in the modified system of Noguchi, Lee et al., Liu et al. and Renaudier et al.
Claim(s) 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noguchi, Lee et al. and Liu et al. as applied to claims 1-2 and 9-10 above, and further in view of Saito et al. (U.S. Patent Application Pub. 2021/0234617 A1).
Noguchi, Lee et al. and Liu et al. have been discussed above in regarding to claims 1-2 and 9-10. The difference between Noguchi, Lee et al. and Liu et al. and the claimed invention is that Noguchi, Lee et al. and Liu et al. do not teach a multiplexer that multiplexes the signal light modulated by the optical modulator with different signal light having a wavelength different from a wavelength of the signal light. Saito et al. However, it is well known in the art that wavelength division multiplexing technique can be used to multiplex a plurality of wavelength channels to share a common transmission fiber (see paragraph [0002] of Noguchi). For example Saito et al. teaches in FIG. 1 a transmission system where output optical signals from a plurality of transmitters, each with a different wavelength (see paragraph [0003] of Saito et al. and paragraph [0002] of Noguchi), are multiplexed by a multiplexer 12a. One of ordinary skill in the art would have been motivated to combine the teaching of Saito et al. with the modified system of Noguchi, Lee et al. and Liu et al. to share common transmission fiber and amplifiers among a plurality of transmitters so that high capacity can be achieved.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a multiplexer to multiplexes the signal light modulated by the optical modulator with different signal light having a wavelength different from a wavelength of the signal light, as taught by Saito et al., in the modified system of Noguchi, Lee et al. and Liu et al.
Claim(s) 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noguchi, Lee et al., Liu et al. and Renaudier et al. as applied to claims 4 and 12 above, and further in view of Saito et al. (U.S. Patent Application Pub. 2021/0234617 A1) and Nagarajan (U.S. Patent 10,754,091 B1).
Noguchi, Lee et al., Liu et al. and Renaudier et al. have been discussed above in regard to claims 4 and 12. The differences between Noguchi, Lee et al., Liu et al. and Renaudier et al. and the claimed invention are (a) Noguchi, Lee et al., Liu et al. and Renaudier et al. do not teach a multiplexer that multiplexes the signal light modulated by the optical modulator with different signal light having a wavelength different from a wavelength of the signal light, and (b) Noguchi, Lee et al., Liu et al. and Renaudier et al. do not teach that the processor, the equalizer, and the multiplexer are integrated over a common substrate. Saito et al. teaches in FIG. 1 a transmission system where output optical signals from a plurality of transmitters, each with a different wavelength (see paragraph [0003] of Saito et al. and paragraph [0002] of Noguchi), are multiplexed by a multiplexer 12a. One of ordinary skill in the art would have been motivated to combine the teaching of Saito et al. with the modified system of Noguchi, Lee et al., Liu et al. and Renaudier et al. to share common transmission fiber and amplifiers among a plurality of transmitters so that high capacity can be achieved.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a multiplexer to multiplexes the signal light modulated by the optical modulator with different signal light having a wavelength different from a wavelength of the signal light, as taught by Saito et al., in the modified system of Noguchi, Lee et al., Liu et al. and Renaudier et al.
The combination of Noguchi, Lee et al., Liu et al., Renaudier et al. and Saito et al. still fails to teach that the processor, the equalizer, and the multiplexer are integrated over a common substrate. Nagarajan teaches in col. 1, lines 30-32 that various optical components can be integrated on a common substrate to form large-scale photonic integrated circuit. One of ordinary skill in the art would have been motivated to combine the teaching of Nagarajan with the modified system of Noguchi, Lee et al., Liu et al., Renaudier et al. and Saito et al. because integrating components on a common substrate reduces the size of the system and increases reliability.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate various optical components on a common substrate, as taught by Nagarajan, in the modified system of Noguchi, Lee et al., Liu et al., Renaudier et al. and Saito et al.
Claim(s) 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noguchi, Lee et al. and Liu et al. as applied to claims 1-2 and 9-10 above, and further in view of Nagamine et al. (U.S. Patent Application Pub. 2016/0381441 A1).
Noguchi, Lee et al. and Liu et al. have been discussed above in regarding to claims 1-2 and 9-10. The difference between Noguchi, Lee et al. and Liu et al. and the claimed invention is that Noguchi, Lee et al. and Liu et al. do not teach that the processor is a wavelength selective switch in which a passband that allows the signal light to be transmitted is variable. Nagamine et al. teaches in FIG. 4 and paragraphs [0046]-[0048] a transmitter 1a comprising a wavelength selective switch (WSS) as a filter that can adjusts the width of a passband. One of ordinary skill in the art would have combined the teaching of Nagamine et al. with the modified system of Noguchi, Lee et al. and Liu et al. because it is a simple substitution of one known, equivalent element for another to obtain predictable results.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a WSS as a bandpass filter, as taught by Nagamine et al., in the modified system of Noguchi, Lee et al. and Liu et al.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noguchi, Lee et al., Liu et al., Renaudier et al. and Tang et al. as applied to claims 8 and 13 above, and further in view of Zhou et al. (U.S. Patent Application Pub. 2020/0162165 A1).
Noguchi, Lee et al., Liu et al., Renaudier et al. and Tang et al. have been discussed above in regarding to claims 8 and 13. The difference between Noguchi, Lee et al., Liu et al., Renaudier et al. and Tang et al. and the claimed invention is that Noguchi, Lee et al., Liu et al., Renaudier et al. and Tang et al. do not teach an equalizer that performs equalization processing on the symbol output from the signal processor to the plurality of drivers. Zhou et al. teaches in FIG. 2 an electrical pre-equalizer 220 that performs equalization processing for signals input to the driver 230. One of ordinary skill in the art would have been motivated to combine the teaching of Zhou et al. with the modified system of Noguchi, Lee et al., Liu et al., Renaudier et al. and Tang et al. because pre-equalization can improve signal quality (see FIG. 8A).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an electrical pre-equalizer, as taught by Zhou et al., in the modified system of Noguchi, Lee et al., Liu et al., Renaudier et al. and Tang et al.
Response to Arguments
Applicant's arguments filed 15 November 2022 have been fully considered but they are not persuasive.
The Applicant argues, “The Office Action asserts on page 4 that: 
The difference between Noguchi and the claimed invention is that Noguchi does not teach a processor that shapes a waveform of the signal light such that a bandwidth of a spectrum of the signal light modulated by the optical modulator is equal to or less than a bandwidth corresponding to a rate of the symbol. Liu et al. teaches in FIG. 2 an optical transmitter comprising an optical bandpass filter (OBPF) 204 at the output of a modulator 202. Liu et al. teaches in paragraph [0057] that the OBPF has a bandwidth less than the modulation symbol rate. 
Assuming arguendo that Liu discloses this feature, Liu does not appear to disclose drivers or a modulator as claimed. 
Liu illustrates in FIG. 2 that OBPF 204 receives the modulated optical signal from DML 202. Liu does not appear to disclose: 
a plurality of drivers that generate a plurality of drive signals based on a plurality of digital signals corresponding to a symbol to which data signals are mapped and output the plurality of drive signals to a plurality of optical phase shifters, respectively; an optical modulator coupled to outputs of the plurality of drivers and including a pair of waveguides of a Mach-Zehnder interferometer, an input waveguide coupled to the pair of waveguides and to which the signal light is input, the plurality of optical phase shifters that are provided in each of the pair of waveguides and that each modulate a phase of the signal light with the plurality of drive signals.
Thus, at least the noted features of claims 1 and 9 also distinguish over Liu.”
The argument is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Noguchi and Lee et al. teach a plurality of drivers (DAC51 to DAC54 of FIG. 1 of Noguchi) that generate a plurality of drive signals based on a plurality of digital signals corresponding to a symbol to which data signals are mapped and output the plurality of drive signals to a plurality of optical phase shifters, respectively; an optical modulator coupled to outputs of the plurality of drivers and including a pair of waveguides of a Mach-Zehnder interferometer (Noguchi teaches in FIG. 1 and paragraph [0047] Mach-Zehnder modulator formed by the waveguides 511 and 512), an input waveguide coupled to the pair of waveguides and to which the signal light is input (Lee et al. teaches in FIG. 1 input waveguide 122 for coupling into the modulator 120), the plurality of optical phase shifters that are provided in each of the pair of waveguides and that each modulate a phase of the signal light with the plurality of drive signals. Therefore, the combination of Noguchi, Lee et al. and Liu et al. teaches all the limitations of claims 1 and 9 and renders claims 1 and 9 obvious.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHI K LI whose telephone number is (571)272-3031. The examiner can normally be reached M-F 6:53 a.m. -3:23 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 571 272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





skl8 December 2022



/SHI K LI/Primary Examiner, Art Unit 2637